Per Curiam;
It was moved to dismiss this appeal on the ground that the appeal was taken later than is allowed by Act 120 of 1921 p. 232.
It is true that this aot provides that "Appeals shall be allowed and be returnable to the Court of AppeAt within ten days exclusive of Sundays, from the rendition of the judgment S¡ c" and repeals all laws in oonfliok therewith. But Aot 97 #f 1916 p. 216, relative to appeals from judgments rendered by Justices of the Peace provides that "judgments shall not be final until action by the Court upon any motion for a new trial which may have been made within the time now authorized by law or rules of Court."
The judgment in this case was rendered January 18th 1922; the motion for a new trial was refused on January 31st, the appeal was granted on February 11th, 1922. The appeal was therefore taken in time.
Rehearing refused.
June 19th, 1922.